DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 16, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 7,902,488) in view of Schwalbe et al. (US 2005/0013738).
Regarding claim 1, the reference Collins et al. teaches a reactor system for performing a microwave assisted solid-phase peptide synthesis (see Fig. 10), the reactor system comprises: an assembly reactor (131) containing a solid phase peptide support resin (132) and a recirculation loop (145) for circulating a liquid composition through the assembly reactor (131), the recirculation loop comprising at least one measuring cell (147, 148) for indirect quantification of the progress of the reaction on the solid phase (see col. 15, lines 7-35; col. 16, lines 21-30; Fig. 10). The reference Collins et al., however, does not explicitly specify that the at least one measuring cell is for indirect quantification of chemical species to monitor the progress of the reaction on the solid phase. The reference Collins et al. is also silent with respect to the reactor system illustrated in Fig. 10 comprising an inlet pipe connected to a source of resin; an inlet pipe connected to a source of a synthesis and washing solvent; an inlet pipe connected to a source of a deprotecting agent of an amino acid supplied; and an inlet pipe connected to a source of reagents. However, the reference Collins et al. teaches another embodiment of the disclosed reactor system, wherein the reactor system comprises an assembly reactor (45), an inlet pipe connected to a source of resin; an inlet pipe connected to a source of a synthesis and washing solvent; an inlet pipe connected to a source of a deprotecting agent of an amino acid supplied; and an inlet pipe connected to a source of reagents (see col. 7, lines 6-41; col. 9, lines 51-56; Fig. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to similarly provide an inlet pipe dedicated to the introduction of resin; an inlet pipe dedicated to the introduction of a synthesis and washing solvent; an inlet pipe dedicated to the introduction of a deprotecting agent of an amino acid supplied; and an inlet pipe dedicated to the introduction of reagents to the reactor system disclosed in Fig. 10 of Collins et al., since the reference Collins et al. teaches that the reactor system may suitably be provides with inlet pipes dedicated to the delivery of precursor compositions from their respective sources to the assembly reactor (see col. 7, lines 6-13; col. 9, lines 51-58; col. 15, lines 57-63).
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the at least one measuring cell suggested by Collins et al. for indirect quantification of chemical species to monitor the progress of the reaction on the solid phase, since the reference Collins et al. teaches that the at least one measuring cell may suitably be utilized for real time spectroscopic analysis of the compositions in the liquid phase circulating through the recirculation loop (145) (see col. 16, lines 23-30). Furthermore, as evidenced by the reference Schwalbe et al. (see para. [0046]), it is typical in the art to utilize non-destructive spectroscopic analysis techniques such as Infrared spectroscopy, Raman spectroscopy, and ultraviolet spectroscopy for obtaining a quantitative measurement of a desired reaction product or byproducts of a desired reaction product. 
Regarding claim 2, the reference Collins et al. discloses the reactor system, wherein the measuring cell is a spectrophotometric measuring cell (see col. 16, lines 21-26).
Regarding claim 3, the reference Collins et al. discloses the reactor system, wherein the measuring cell is a near-infrared measuring cell (see col. 16, lines 21-26).
Regarding claim 4, the reference Collins et al. does not specifically disclose wherein the recirculation loop comprises a measuring cell for measuring by Raman spectroscopy. However, as evidenced by the reference Schwalbe et al. (see para. [0046]), it is typical in the art to utilize Raman spectroscopy as a non-destructive analytical technique to obtain a quantitative measurement of a desired reaction product or byproducts in the desired product. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reactor system of Collins et al. to include a measuring cell for measuring by Raman spectroscopy in the recirculation loop of Collins et al. so as to enable real-time monitoring of reaction progress via a spectrophotometer since, as evidenced by the reference Schwalbe et al. (see para. [0046]), it is typical in the art to utilize Raman spectroscopy as a non-destructive analytical technique to obtain a quantitative measurement of a desired reaction product or byproducts of a desired reaction product. In addition, the reference Collins et al. teaches that the solid-phase peptide synthesis carried out using a continuous flow method as illustrated in Figure 10 of Collins et al. advantageously enable real-time monitoring of reaction progress via a spectrophotometer (see col. 2, lines 38-42). 
Regarding claims 5, 16, and 17, the reference Collins et al. discloses that the reactor system further comprises a filtration system (133, 134) in the assembly reactor (131) (see col. 15, lines 20-25; Fig. 10).
Regarding claim 24, the reference Collins et al. does not specifically disclose that the at least one measuring cell measures a concentration of the deprotection agent in the assembly reactor. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the at least one measuring cell suggested by Collins et al. to measure a concentration of the deprotection agent in the assembly reactor, since the reference Collins et al. teaches that the at least one measuring cell may suitably be utilized for determining the extent to which a deprotection reaction has progressed in the assembly reactor (131)(see col. 16, lines 23-30).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. in view of Schwalbe et al. as applied to claim 5 above, and further in view of Stepaniuk et al. (US 6,028,172).
Regarding claim 6, the reference Collins et al. and Schwalbe et al. do not specifically disclose the reactor system further comprising a reactor for pre-activating amino acids and/or dissolving powders and an inlet connecting the reactor to the assembly reactor. However, as evidence by the reference Stepaniuk et al. (see col. 9, lines 39-65), it is known in the art to provide a reactor (3) for pre-activating amino acids and/or dissolving powders upstream of an assembly reactor (7) in which a solid-phase peptide synthesis is performed (see col. 9, lines 39-65). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reactor system of Collins et al. to similarly include a reactor for pre-activating amino acids and/or dissolving powders upstream of the assembly reactor (131) of Collins et al., since the reference Stepaniuk et al. teaches that such a modification advantageously allows for pre-activating of amino acids prior to passing the amino acids to the assembly reactor where solid-phase peptide synthesis is performed (see col. 9, lines 39-65).
Regarding claim 8, the reference Collins et al. discloses that the reactor system, wherein the at least one measuring cell measures the ultraviolet absorbance in the recirculation loop (see col. 16, lines 21-26).
Regarding claim 9, the reference Collins et al. does not specifically disclose wherein the recirculation loop comprises a measuring cell for measuring by Raman spectroscopy. However, as evidenced by the reference Schwalbe et al. (see para. [0046]), it is typical in the art to utilize Raman spectroscopy as a non-destructive analytical technique to obtain a quantitative measurement of a desired reaction product or byproducts in the desired product. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reactor system of Collins et al. to include a measuring cell for measuring by Raman spectroscopy in the recirculation loop of Collins et al. so as to enable real-time monitoring of reaction progress via a spectrophotometer since, as evidenced by the reference Schwalbe et al. (see para. [0046]), it is typical in the art to utilize Raman spectroscopy as a non-destructive analytical technique to obtain a quantitative measurement of a desired reaction product or byproducts of a desired reaction product. In addition, the reference Collins et al. teaches that the solid-phase peptide synthesis carried out using a continuous flow method as illustrated in Figure 10 of Collins et al. advantageously enable real-time monitoring of reaction progress via a spectrophotometer (see col. 2, lines 38-42).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. in view of Schwalbe et al. and Stepaniuk et al. as applied to claim 6 above, and further in view of Lloyd et al. (US 5,462,748).
Regarding claim 7, the references Collins et al., Schwalbe et al. and Stepaniuk et al. are silent with respect to the reactor system further comprising a cell for measuring conductivity in the recirculation loop. However, as evidenced by the reference Lloyd et al. it is known in the art to utilize a conductivity cell for real time monitoring of the conductivity of a deprotection reagent to control cycling and timing of a deprotection reaction step (see Abstract; col. 11, lines 24-63; col. 12, lines 36-40). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reactor system of Collins et al. to include a conductivity cell as taught by Lloyd et al. for measuring conductivity in the recirculation loop of Collins et al. to similarly monitor conductivity of a deprotection reagent circulating through the recirculation loop of Collins et al. to control cycling and timing of a deprotection reaction step in the assembly reactor (113). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. in view of Schwalbe et al. as applied to claim 1 above, and further in view of Tsukahara et al. (US 2019/0329213).
Regarding claim 23, the references Collins et al. and Schwalbe et al. do not specifically disclose wherein the assembly reactor (131) is a stirred reactor. The reference Tsukahara et al. teaches an apparatus for performing a microwave assisted solid-phase peptide synthesis comprising a reaction vessel (101) in which one or more sessions of treatment in solid-phase synthesis are performed (see paras. [0080]-[0081]). The reference Tsukahara et al. further teaches that the reaction vessel (101) can be a stirred reactor (see paras. [0081]; [0092]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly reactor of Collins et al. in the form of a stirred reactor as taught by Tsukahara et al., since the reference Collins et al. suggests agitating the contents of the reaction cell (see col. 11, lines 27-30). 
Allowable Subject Matter
Claims 21 and 22 are allowed.

Response to Arguments
Applicant's arguments filed on 1 July 2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Collins cannot be considered to discloses quantification of the progress of the reaction (see Remarks page 7).
The examiner respectfully disagrees. One of ordinary skill in the art would recognize that the at least one measuring cell (147, 148) taught by Collins et al., at Col. 16, lines 23-30, would necessarily enable quantification of the progress of a reaction in the reactor column 131 of Collins et al., since the reference Collins et al. teaches that the at  least one measuring cell can be used to identify the extent to which a giving reaction has progressed. 
As for Applicant’s request that the reference Collins et al. be made of record, this reference is already made of record in the Notice of References Cited which was part of the Office action dated 10/05/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774